NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STATE OF NEVADA,                                No.    19-15202

                Plaintiff-Appellant,            D.C. No.
                                                3:18-cv-00569-MMD-CBC
 v.

UNITED STATES OF AMERICA; U.S.                  ORDER*
DEPARTMENT OF ENERGY; RICK
PERRY, in his official capacity as Secretary
of Energy; NATIONAL NUCLEAR
SECURITY ADMINISTRATION; LISA E.
GORDON, in her official capacity as
Administrator of the National Nuclear
Security Administration and Undersecretary
for Nuclear Security,

                Defendants-Appellees,

 and

STATE OF SOUTH CAROLINA,

                Intervenor-Defendant-
                Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted August 9, 2019**
                              San Francisco, California

Before: HAWKINS, McKEOWN, and BENNETT, Circuit Judges.

      The State of Nevada (“Nevada”) appeals the district court’s order denying its

motion for a preliminary injunction to stop the government from shipping

plutonium from the Savannah River Site in South Carolina to the Nevada National

Security Site (“NNSS”). Because the government has completed the shipments, we

dismiss this appeal as moot.

      In 2017, the U.S. District Court for the District of South Carolina ordered

the government to comply with certain statutory obligations and remove one metric

ton of defense plutonium from government facilities in that state. See South

Carolina v. United States, 243 F. Supp. 3d 673 (D.S.C. 2017), aff’d, 907 F.3d 742

(4th Cir. 2018) (the “South Carolina Order”). The government proposed shipping

the plutonium to the NNSS as well as a site in Texas (“the proposed action”) to

comply with the South Carolina Order.

      In November 2018, Nevada sued challenging the proposed action, alleging

that the government breached its obligations under the National Environmental

Policy Act, 42 U.C.S. §§ 4321, et seq. Nevada moved to “preliminarily enjoin[]

Defendants . . . from shipping (or directing any other entity to ship) all or any part


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2
of the one metric ton . . . of plutonium [under the proposed action] . . . from DOE’s

Savannah River Site (SRS) which is located in the State of South Carolina, in and

through Nevada to the DOE’s Nevada Nuclear Security Site (NNSS)[.]” Nevada

did not seek any other type of preliminary injunctive relief.

          The government had already shipped one-half metric ton of plutonium from

South Carolina to the NNSS before Nevada filed its complaint or motion for a

preliminary injunction. Nevada did not know this non-public information when it

filed. The government represented that it has completed all shipments of plutonium

from South Carolina to the NNSS under the proposed action, and that any

plutonium remaining in South Carolina will be shipped to other facilities in other

states.

          The government argued below that the preliminary injunction request was

moot because it had completed all proposed shipments of plutonium from South

Carolina to Nevada. The government argues this appeal is moot for the same

reason. We agree.

          “The Constitution limits Article III federal courts’ jurisdiction to deciding

‘cases’ and ‘controversies.’” Oklevueha Native Am. Church of Haw., Inc. v.

Holder, 676 F.3d 829, 835 (9th Cir. 2012) (quoting U.S. Const. art. III, § 2).

“Mootness, like the related doctrine of standing, restricts judicial power to the

decision of cases and controversies, so that our elected government retains the


                                              3
general power to establish social policy.” Nome Eskimo Cmty. v. Babbitt, 67 F.3d
813, 815 (9th Cir. 1995) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 559-61

(1992)). The Supreme Court has “repeated[ly]” described mootness as “the

doctrine of standing set in a time frame: The requisite personal interest that must

exist at the commencement of the litigation (standing) must continue throughout its

existence (mootness).” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 189 (2000) (quoting Arizonans for Official English v. Arizona,

520 U.S. 43, 68 n.22 (1997)).1

      “[A] suit becomes moot when ‘the issues presented are no longer “live” or

the parties lack a legally cognizable interest in the outcome.’” Chafin v. Chafin,

568 U.S. 165, 172 (2013) (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91

(2013)). We look to whether the parties still have a “concrete interest, however

small, in the outcome of the litigation.” Id. at 172 (quoting Knox v. Serv. Emps.

Int’l Union, 567 U.S. 298, 307 (2012)). If it has become impossible for us to grant

“any effectual relief whatever,” then the case has become moot. Knox, 567 U.S. at

307 (quoting Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000)); see also Am.



      1
        The shipment of plutonium had taken place when Nevada moved for the
preliminary injunction. Thus, Nevada likely lacked standing to request the
preliminary injunctive relief it sought below. But even “preliminarily” assuming
standing, this appeal is clearly moot. See Arizonans, 520 U.S. at 66 (following the
established practice of assuming standing to analyze mootness “as a preliminary
matter”).

                                          4
Tunaboat Ass’n v. Brown, 67 F.3d 1404, 1407 (9th Cir. 1995) (“We cannot take

jurisdiction over a claim as to which no relief can be granted.”).

      Here, the shipment of plutonium from South Carolina to Nevada was the

“target” of the preliminary injunction, and that shipment took place before this

lawsuit was even filed. The remedy Nevada sought—stopping the government

from shipping plutonium from South Carolina to Nevada under the proposed

action—is no longer available.

      Contrary to Nevada’s argument, this is not a case that has become moot

because of the government’s “voluntary cessation” of the challenged conduct. See

Laidlaw, 528 U.S. at 174 (“A defendant’s voluntary cessation of allegedly

unlawful conduct ordinarily does not suffice to moot a case.”). Rather, the

government completed the shipment from South Carolina to the NNSS. See

DeFunis, 416 U.S. at 318 (holding that the “voluntary cessation” exception to

mootness did not apply since mootness resulted from the fact the alleged injury

was no longer redressable, not because the defendant choose to stop the allegedly

illegal conduct); see also In Def. of Animals v. U.S. Dep’t of Int., 648 F.3d 1012,

1013 (9th Cir. 2011) (per curiam) (holding preliminary injunction appeal moot

where action to be enjoined had taken place). Here, as in Defense of Animals, “the

parties no longer have a legally cognizable interest in the determination of whether

the preliminary injunction was properly denied.” Id. (quoting Animal Legal Def.


                                          5
Fund v. Shalala, 53 F.3d 363 (D.C. Cir. 1995)).

      We also disagree with Nevada’s contention that the appeal is not moot

because the district court could order the government to remove the plutonium that

it already shipped to the NNSS. Nevada did not seek removal of the plutonium in

its motion for a preliminary injunction. Because the government completed the

shipment, any harm caused by the shipment cannot be “undone” by granting the

motion Nevada actually filed. Am. Horse Prot. Ass’n, Inc. v. Watt, 679 F.2d 150,

151 (9th Cir. 1982) (per curiam). The appeal of the denial of the preliminary

injunction is moot.

      APPEAL DISMISSED.




                                         6